Title: To Benjamin Franklin from ——— de Buffot de Millery, 1 June 1778: résumé
From: Buffot de Millery, —— de
To: Franklin, Benjamin


<Autun in Burgundy, June 1, 1778, in French: The vicomte de Mauroy, réformé two and a half years ago as lieutenant colonel of grenadiers, contracted with Mr. Deane and left for America in April, 1777, as a major general. Before his departure he gave me, his intimate friend, his power of attorney. In June he wrote me from Charleston, where he had just landed, and in August from Derby, near Philadelphia; his last letter, from Boston in October, said that he had not found service and was coming home in March. Since then I have heard nothing, and a rumor is circulating here that he has lost a leg. I have inquired of his family and of the comte de Broglie, who knows him well; no one has had word of him. He was going to spend the winter in Boston and had no premonition of the treaty of alliance; that development perhaps led him to join the American army.>
